UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1904



KATHERINE BELL MOORE,

                                            Plaintiff - Appellant,

          versus


JOHN H. CEASE, individually and in his
capacity as Chief of Police for the City of
Wilmington, North Carolina; PAUL L. NEVITT,
individually and in his capacity as a police
officer for the City of Wilmington, North
Carolina; SAMUEL D. ROCHE, individually and in
his capacity as a police officer for the City
of Wilmington, North Carolina; LISA KITTRELL,
individually and in her capacity as a police
officer for the City of Wilmington, North
Carolina; BILLY MAULTSBY, individually and in
his capacity as a police officer for the City
of   Wilmington,   North  Carolina;   PATRICIA
RAYNOR, individually and in her capacity as a
police officer for the City of Wilmington,
North Carolina; CARSON SEITTER, individually
and in his capacity as a police officer for
the City of Wilmington, North Carolina; ASHLEY
FREEMAN, individually and in his capacity as a
police officer for the Town of Wrightsville
Beach, North Carolina; JUDITH NICHOLSON, in
her individual capacity as a magistrate for
the Fifth Judicial District for the State of
North Carolina; CITY OF WILMINGTON, NORTH
CAROLINA; TOWN OF WRIGHTSVILLE BEACH, NORTH
CAROLINA,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CA-03-144-7)


Submitted:   June 30, 2006                 Decided:   July 24, 2006


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine Bell Moore, Appellant Pro Se. Elizabeth Ann Martineau,
HEDRICK, EATMAN, GARDNER & KINCHELOE, Charlotte, North Carolina;
Patricia Lee Holland, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina; Norwood Pitt Blanchard, III, CRANFILL, SUMNER &
HARTZOG, LLP, Wilmington, North Carolina; Derek Morgan Crump,
BROWN, CRUMP, VANORE & TIERNEY, Raleigh, North Carolina; Clay Allen
Collier, CROSSLEY, MCINTOSH, PRIOR & COLLIER, Wilmington, North
Carolina; C. Norman Young, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Katherine Bell Moore appeals the district court’s order

granting summary judgment in favor of Defendants and dismissing

all remaining claims in her civil action that alleged violations of

42 U.S.C. §§ 1983, 1985, and 1986 (2000), common law assault and

battery, false imprisonment, malicious prosecution, intentional

infliction of emotional distress, defamation, and gross negligence.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Moore v. Cease, No. CA-03-144-7 (E.D.N.C. July 5,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -